DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/3/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statement submitted 4/28/2021 is acknowledged.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED  REJECTIONS
Claim Rejections- 35 USC § 112-Written Description
4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17 and 25  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

Claim 17 recites wherein the hydrophobic polymer has a melt flow index from about 0.2 o about 100 grams per 10 minutes as determined in accordance with ASTM-D348-13 at temperature of 190°C and a load of 2.16 kg. 
Claim 25 is drawn to ratio of melt flow index of the hydrophobic polymer in the core to the melt flow index of the hydrophobic polymer in the membrane layer is from about 1 to about 20, as determined in accordance with ASTM D1238-13 at a temperature of 190°C and a load of 2.16 kg. 
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards to implants cores of hydrophobic polymer and coatings of hydrophilic polymers with hydrophilic polymers.  MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
The specification discloses the core polymer matrix contains at least polymer that is generally hydrophobic in nature so that it can retain its structural integrity for a certain period of time when placed in an aqueous environment, such as the body of a mammal, and stable enough to be stored for an extended period before use. Examples of suitable hydrophobic polymers for this purpose may include, for instance, silicone polymer, polyolefin, polyvinyl chloride, polycarbonates, polysulphones, styrene acrylonitrile copolymers, polyurethanes, silicone polyether-urethanes, polycarbonate-urethanes, silicone polycarbonate-urethanes, etc., as well as combinations thereof. Of course, hydrophilic polymers that are coated or otherwise encapsulated with a hydrophobic polymer are also suitable for use in the core polymer matrix. Typically, the melt flow index of the hydrophobic polymer ranges from about 0.2 to about 100 g/10 min, in some embodiments from about 5 to about 90 g/10 min, in some embodiments from about 10 to about 80 g/10 min, and in some embodiments, from about 30 to about 70 g/10 min, as determined in accordance with ASTM D1238-13 at a temperature of 190.degree. C. and a load of 2.16 kilograms. 
The specification further recites “regardless of the particular configuration employed, the membrane layer(s) generally contain a membrane polymer matrix that contains a hydrophobic polymer, such as described above. The polymer matrix typically constitutes from about 30 wt. % to 100 wt. %, in some embodiments, from about 40 wt. % to about 99 wt. %, and in some embodiments, from about 50 wt. % to about 90 wt. % of a membrane layer. When employing multiple membrane layers, it is typically desired that each membrane layer contains a polymer matrix that includes such a hydrophobic 

  In particular, there is no indication in the art or specification as to the effect of varying not only the amounts of each ingredient, but the molecular weights, and the polymer types to obtain the desired properties. There is no guidance as to what polymers  and  combination and in what amounts are critical beyond the examples in the specification would be needed in obtaining the specific properties. There is little guidance in the specification as to if any hydrophobic polymer for the core and any hydrophobic polymer with a hydrophilic for the membrane coating would obtain the same results given that there are many combinations that are possible. For these reasons, the pending claims lack a written description.
(3) Physical and/or chemical properties and (4) Functional characteristics:
The physical and/or chemical properties of the composition which provide for all the properties claimed are not determinable because no specific components to the composition are disclosed.  It is not disclosed which hydrophobic polymers for use in the core, hydrophobic polymers for use in the membrane in combination with hydrophilic, in what amounts, how much of each, if varying molecular weight would achieve such properties.
(5) Method of making the claimed invention:

The possible compositional variations are limitless to any type of combination of a large genus of polymers, in any amount, with any amount or molecular myriad of compounds embraced by the claims and what combinations would give the functional properties. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible compounds encompassed by the claims.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
There is no nexus between what needs to be included in the composition (i.e., which molecular weight, how much of each ingredient, and what types and combinations of polymers to obtain these AUCproperties. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of . 

Claim Rejections- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-19, 21-22,  25, 27, 29 , 31-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shalati et al. (U.S. Patent 4,666,704), Patel et al. (US 2013/0189342), Dugan et al. (US Patent 10,028,851) and Dill (US 2012/0164193).
Shalati et al. (U.S. Patent 4,666,704) (hereinafter Shalati et al.) disclose controlled release implant comprising a core comprising a macromolecular drug and water insoluble polymer with outer membrane coating (abstract and claims 1-6). Example 1 disclose lysozyme dispersed with polylactic acid (hydrophobic) and further coated with polylactic acid (hydrophobic polymer). The molecular weight of lysozyme is 14300 dalton or 14.3 kDa. The shape is cylindrical which is regarded as having a “generally circular cross shape” (Example 1). Size is also disclosed in Example 1 (4 mm diameter). The core has 60 % by weight drug lysozyme and 40 % by weight polylactic acid (Example 2 and Table 1).  The structural features of Shalati et al. are similar to claim 1 and thus the properties such as “capable of releasing the macromolecular drug compound for a time period of about 5 days or more” are met. Furthermore, as evidenced by Table 1, the macromolecular drug is released for a time period of 5 days or more. The cumulative release at 15 days of the macromolecular drug compound is from 20 % to 70 % (see Table 1). The core contains 10 % to 90 % drug. Shalati e al. discloses compositions that include core drug hydrophobic polymer and coating of polymer. With regards to the shape, it would have been within the purview of one of In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Shalati et al. does not teach ethylene vinyl acetate of the core with sufficient specificity however the reference disclose the core can be composed polymers that can be biodegradable, or bio-compatible such as ethylene and vinyl acetate copolymers or polylactic acid (col. 2, lines 67-17). Thus, there is an express suggestion to use ethylene and vinyl acetate copolymers instead of the  polylactic acid. The core polymers include ethylene and vinyl acetate polymers and copolymers having vinyl acetate content of between about 10 % and 90 % by weight. With regards to claim 36, the claims are drawn to a product and the method by which the product is made is given little patentable weight to a product claim. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have ethylene vinyl acetate as the polymer of choice for the core as Shalati et al. recognizes this as a suitable substitute for polylactic acid. 
Shalati et al. does not disclose ethylene vinyl acetate as the coating.
Regarding the polymer membrane coating, Shalati discloses that suitable materials include polylactic acid, ethylcellulose, polycarpolactone and polymethacryate and still other materials suitable for the polymeric coating will be recognized by those skilled in the art.

Shalati et al. disclose an outer polymeric membrane that contains a water insoluble polymer and a water soluble pore-forming agent (hydrophilic). Example 2 disclose coating solution contained 41 % by weight pore forming agent dimethyl tartrate (hydrophilic material 1-50%). Shalati discloses the pore forming agent is from 1 to 60 % by weight the coating polymer. The Example discloses 59 % hydrophobic coating polymer. 
 Shalati discloses pore-forming agents suitable for use in the present invention include dimethyl and diethyl tartrate, lower partial esters of citric acid, such as mono- and diethyl citrate, and, esters of citric acid such as trimethyl citrate. Shalati also Other pore-forming agents suitable for the present invention will be apparent to those skilled in the art.
Dugan et al. (US Patent 10,028,851) (hereinafter Dugan et al.) disclose coating for implant medical devices where pore forming agent includes polyethylene oxides (col. 13, lines 19-24). 
Dill (US 2012/0164193) (hereinafter Dill) disclose pore formers for use in release control coating include pore forming agents such as sucrose and polyethylene oxide (para 0067). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute one known pore forming agent for another. Shalati et al. disclose that pore-forming agents suitable are apparent to one of ordinary skill in the art which would include known hydrophilic polymers such as polyethylene oxide. 
Regarding claims 15, 17 and 25, the properties recited, melting temperature and melt flow index as measured by the claims are not disclosed by the combination of the prior art however, Applicants argued that melt temperature and melt flow index of polymers are concepts that are well known and conventional in the art and have provided examples of polymers encompassed by the claims. It is not clear what needs to be in the composition (i.e.., what polymers and combinations) and in what amounts to achieve these claimed properties when measured and thus is not clear if the prior art, providing for the same polymer combinations would possess such properties, however, purely arguendo, and for the sake of compact prosecution, if that is not so, then the . 

DOUBLE PATENTING
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 21-22,  25, 27, 29 , 31-32 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16416328.  Both claims encompass implantable devices with macromolecular drug compounds having a core with drug and matrix of hydrophobic polymer and a membrane with hydrophobic polymer in combination with hydrophilic compound the differences being that the ‘328 application recites weight ratio of hydrophobic polymer to the hydrophilic compound ranging from 0.25 to 200 however, as discussed in the rejection supra Shalati al. recognizes inclusion of hydrophilic components that are pore formers and one of ordinary skill in the art recognizes pore forms as PEO polymers. The molecular weight of drug compound is specified in claim 1 
This is a provisional nonstatutory double patenting rejection.

RESPONSE TO ARGUMENTS
7.	Applicant’s arguments have been fully considered and are moot in view of the new grounds of rejection as necessitated by amendment.  Applicant amended claim 1 to recite the membrane polymer matrix comprises an ethylene vinyl acetate copolymer and a hydrophilic polymer. Previous claim 26 recited a hydrophilic compound. Thus the amendment to a hydrophilic polymer changes the scope which necessitates a new grounds of rejection. The instant specification discloses hydrophilic compounds may include polymers, non-polymeric materials (e.g., glycerin and sugars) and lists examples of hydrophilic polymers (para 0049). Thus, the amendment from compounds to polymers changes the scope and necessitates the new grounds of rejection as compounds previously encompasses non-polymeric materials. 
In addressing Applicant’s argument, Applicant argues that Patel describes a core with optional pharmaceutical substance surrounded by one or more layers that includes a pharmaceutical substance and Shalati is in contrast where only the core has the pharmaceutical substance. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because "the  test for obviousness is not whether the features of a In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). In the instant case, Patel was relied upon to substitute the coating polymer of Shalati for ethylene vinyl acetate. Patel recognizes the rate of drug delivery over time is determined by the selection of polymers. The polymers can be PLGA (bioerodible) and EVA (ethylene vinyl acetate)  (para 0052). Patel demonstrates that one of ordinary skill in the art can substitute the polymer for the layer (see claim 10) where polymers can be EVA or PLA. 
	Applicant  argues that Brabant does not disclose multilayer devices however Applicants are arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). Nonetheless the argument is moot in view of the new grounds of rejection as necessitated by amendment.
	Applicants argues that melt polymer and melt flow index of polymers are concepts that are well known and conventional in the art and have provided examples of polymers encompassed by the claims and one skilled in the art would fully comprehend that Applicant was in possession of a device that includes the polymers in claims 15, 17 and 25. 
	In response, Applicant has provided examples in the specification of polymers that may be encompassed, such as hydrophilic polymers however, the polymer itself may or may not have said melt flow characteristics as the claims recite a combination of ethylene vinyl acetate copolymers with any hydrophilic polymers. It is not disclosed what combinations achieve these properties or what is critical to achieve these properties beyond the few examples.   In particular, there is no indication in the art or specification as to the effect of varying not only the amounts of each ingredient, but the molecular weights, and the polymer types to obtain the desired properties. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Applicant has not described a stuffiest number of species or what is critical to achieve the properties. Applicant recites a genus of any claimed hydrophilic polymer combination with the hydrophobic (EVA copolymers) in any amount or any molecular weight of the polymers. The written description has been maintained.

	
CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615